             Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 1 of 9




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
      abacon@ toddflaw.com
 8
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiffs
11                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
12
13   SIDNEY NAIMAN and MICHELE              )     Case No.
14   DERNAY, individually and on behalf     )
     of all others similarly situated,      )     CLASS ACTION
15                                          )
16   Plaintiff,                             )     COMPLAINT FOR VIOLATIONS
                                            )     OF:
17
            vs.                             )
18                                          )        1.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
19   CALIFORNIA RENEWABLE                   )                CONSUMER PROTECTION
     ENERGY PROGRAM, LLC. ; and             )                ACT [47 U.S.C. §227(b)]
20   DOES 1 through 10, inclusive, and each )        2.      WILLFUL VIOLATIONS
                                                             OF THE TELEPHONE
21   of them,                               )                CONSUMER PROTECTION
                                            )                ACT [47 U.S.C. §227(b)]
22
     Defendant.                             )
23                                          )     DEMAND FOR JURY TRIAL
24
25         Plaintiffs SIDNEY NAIMAN and MICHELE DERNAY (“Plaintiffs”),
26   individually and on behalf of all others similarly situated, alleges the following
27   upon information and belief based upon personal knowledge:
28   ///


                               CLASS ACTION COMPLAINT
                                            -1-
                Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 2 of 9




 1
 2                                NATURE OF THE CASE
 3         1.      Plaintiffs bring this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of CALIFORNIA RENEWABLE
 6   ENERGY PROGRAM, LLC (“Defendant”), in negligently, knowingly, and/or
 7   willfully contacting Plaintiffs on Plaintiffs’ cellular telephone in violation of the
 8   Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 9   regulations, thereby invading Plaintiffs’ privacy and causing them to incur
10   unnecessary and unwanted expenses.
11                              JURISDICTION & VENUE
12         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
13   residents of California, seek relief on behalf of a Class, which will result in at least
14   one class member belonging to a different state than that of Defendants, both
15   California companies. Plaintiff also seeks up to $1,500.00 in damages for each call
16   in violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.      Venue is proper in the United States District Court for the Northern
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
22   business within the State of California and Plaintiffs reside within the Counties
23   of Contra Costa and Solano.
24                                         PARTIES
25          4.      Plaintiff, SIDNEY NAIMAN (“Plaintiff NAIMAN”), is a natural
26   person residing in San Ramon, California and is a “person” as defined by 47 U.S.C.
27   § 153 (39).
28         5.      Plaintiff, MICHELE DERNAY (“Plaintiff DERNAY”), is a natural


                                 CLASS ACTION COMPLAINT
                                               -2-
                Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 3 of 9




 1   person residing in Fairfield, California and is a “person” as defined by 47 U.S.C. §
 2   153 (39).
 3         6.      Defendant, CALIFORNIA RENEWABLE ENERGY PROGRAM,
 4   LLC (“Defendant CREP”), is a home improvement company specializing in energy
 5   efficiency though home improvement upgrades and is a “person” as defined by 47
 6   U.S.C. § 153 (39).
 7         7.      The above named Defendant, and its subsidiaries and agents, are
 8   collectively referred to as “Defendants.” The true names and capacities of the
 9   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
11   names. Each of the Defendants designated herein as a DOE is legally responsible
12   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
13   the Complaint to reflect the true names and capacities of the DOE Defendants when
14   such identities become known.
15         8.      Plaintiffs are informed and believe that at all relevant times, each and
16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiffs are informed and believe that each of the acts and/or omissions
20   complained of herein was made known to, and ratified by, each of the other
21   Defendants.
22                              FACTUAL ALLEGATIONS
23         9.      Beginning in or around July 10, 2019, Defendants contacted Plaintiff
24   DERNAY on Plaintiff’s cellular telephone number ending in -0589, in an attempt
25   to solicit Plaintiffs to purchase Defendants’ services.
26         10.     Beginning in or around April 15, 2020, Defendants contacted Plaintiff
27   NAIMAN on Plaintiff’s cellular telephone number ending in -4991, in an attempt
28   to solicit Plaintiffs to purchase Defendants’ services.


                                 CLASS ACTION COMPLAINT
                                              -3-
              Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 4 of 9




 1         11.    Defendants used an “automatic telephone dialing system” as defined
 2   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit its services.
 3         12.    Defendants contacted or attempted to contact Plaintiff DERNAY
 4   from telephone numbers confirmed to belong to Defendants, including without
 5   limitation (916)-241-3164.
 6         13.    Defendants contacted or attempted to contact Plaintiff NAIMAN
 7   from telephone numbers confirmed to belong to Defendants, including without
 8   limitation (530)-341-8623.
 9         14.    Defendants’ calls constituted calls that were not for emergency
10   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
11         15.    Defendants’ calls were placed to telephone number assigned to a
12   cellular telephone service for which Plaintiffs incurs a charge for incoming calls
13   pursuant to 47 U.S.C. § 227(b)(1).
14         16.    During all relevant times, Defendants did not possess Plaintiffs’ “prior
15   express consent” to receive calls using an automatic telephone dialing system or an
16   artificial or prerecorded voice on Plaintiffs’ cellular telephone pursuant to 47
17   U.S.C. § 227(b)(1)(A).
18         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
19   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
20         18.    Plaintiffs received numerous solicitation calls from Defendants within
21   a 12-month period.
22         19.    Upon information and belief, and based on Plaintiffs’ experiences of
23   being called by Defendants despite having no prior relation to Plaintiffs
24   whatsoever, and at all relevant times, Defendants failed to establish and implement
25   reasonable practices and procedures to effectively prevent telephone solicitations
26   in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
27   ///
28



                                  CLASS ACTION COMPLAINT
                                                -4-
              Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 5 of 9




 1                                CLASS ALLEGATIONS
 2         20.    Plaintiffs bring this action individually and on behalf of all others
 3   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
 4   defined as follows:
 5                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
 6                Defendant to said person’s cellular telephone made
 7                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
 8
                  person had not previously consented to receiving such
 9                calls within the four years prior to the filing of this
10
                  Complaint
           21.    Plaintiffs represent, and are members of, The Class, consisting of all
11
     persons within the United States who received any solicitation/telemarketing
12
     telephone calls from Defendants to said person’s cellular telephone made through
13
     the use of any automatic telephone dialing system or an artificial or prerecorded
14
     voice and such person had not previously not provided their cellular telephone
15
     number to Defendants within the four years prior to the filing of this Complaint.
16
           22.    Defendants, its employees and agents are excluded from The Class.
17
     Plaintiffs do not know the number of members in The Class, but believe the Class’s
18
     members number in the thousands, if not more. Thus, this matter should be
19
     certified as a Class Action to assist in the expeditious litigation of the matter.
20
           23.    The Class is so numerous that the individual joinder of all of its
21
     members is impractical. While the exact number and identities of The Class
22
     members are unknown to Plaintiffs at this time and can only be ascertained through
23
     appropriate discovery, Plaintiffs are informed and believe and thereon allege that
24
     The Class includes thousands of members.            Plaintiffs allege that The Class
25
     members may be ascertained by the records maintained by Defendants.
26
           24.    Plaintiffs and members of The Class were harmed by the acts of
27
     Defendants in at least the following ways: Defendants illegally contacted Plaintiffs
28



                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 6 of 9




 1   and The Class members via their cellular telephones thereby causing Plaintiffs and
 2   The Class members to incur certain charges or reduced telephone time for which
 3   Plaintiff and The Class members had previously paid by having to retrieve or
 4   administer messages left by Defendants during those illegal calls, and invading the
 5   privacy of said Plaintiffs and The Class members.
 6         25.    Common questions of fact and law exist as to all members of The
 7   Class which predominate over any questions affecting only individual members of
 8   The Class. These common legal and factual questions, which do not vary between
 9   Class members, and which may be determined without reference to the individual
10   circumstances of any Class members, include, but are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendants made any telemarketing/solicitation
13                       call (other than a call made for emergency purposes or made
14                       with the prior express consent of the called party) to a Class
15                       member using any automatic telephone dialing system or any
16                       artificial or prerecorded voice to any telephone number
17                       assigned to a cellular telephone service;
18                b.     Whether Plaintiffs and The Class members were damaged
19                       thereby, and the extent of damages for such violation; and
20                c.     Whether Defendants should be enjoined from engaging in such
21                       conduct in the future.
22         26.    As a person that received numerous telemarketing/solicitation calls
23   from Defendants using an automatic telephone dialing system or an artificial or
24   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
25   claims that are typical of The Class.
26         27.    Plaintiffs will fairly and adequately protect the interests of the
27   members of The Class. Plaintiffs have retained attorneys experienced in the
28   prosecution of class actions.


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 7 of 9




 1         28.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class’s member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         29.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         30.    Defendants have acted or refused to act in respects generally
18   applicable to The Class, thereby making appropriate final and injunctive relief with
19   regard to the members of the Classes as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b).
23                                On Behalf of The Class
24         31.    Plaintiffs repeat and incorporate by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-30.
26         32.    The foregoing acts and omissions of Defendants constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 8 of 9




 1   47 U.S.C. § 227 (b)(1)(A).
 2         33.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         34.    Plaintiffs and The Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                   47 U.S.C. §227(b)
11                                 On Behalf of The Class
12         35.    Plaintiffs repeat and incorporate by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-30.
14         36.    The foregoing acts and omissions of Defendants constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
17   and in particular 47 U.S.C. § 227 (b)(1)(A).
18         37.    As a result of Defendants’ knowing and/or willful violations of 47
19   U.S.C. § 227(b), Plaintiffs and The Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22         38.    Plaintiffs and the Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24                                PRAYER FOR RELIEF
25   WHEREFORE, Plaintiffs request judgment against Defendants for the following:
26
27                             FIRST CAUSE OF ACTION
28          Negligent Violations of the Telephone Consumer Protection Act


                                  CLASS ACTION COMPLAINT
                                              -8-
              Case 4:21-cv-04239-DMR Document 1 Filed 06/03/21 Page 9 of 9




 1                                   47 U.S.C. §227(b)
 2                As a result of Defendants’ negligent violations of 47 U.S.C.
 3                §227(b)(1), Plaintiffs and The Class members are entitled to and
 4                request $500 in statutory damages, for each and every violation,
 5                pursuant to 47 U.S.C. 227(b)(3)(B).
 6                Any and all other relief that the Court deems just and proper.
 7
 8                           SECOND CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                           Act
11                                   47 U.S.C. §227(b)
12                As a result of Defendants’ willful and/or knowing violations of 47
13                U.S.C. §227(b)(1), Plaintiffs and The Class members are entitled to
14                and request treble damages, as provided by statute, up to $1,500, for
15                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
16                U.S.C. §227(b)(3)(C).
17                Any and all other relief that the Court deems just and proper.
18                                    JURY DEMAND
19         39.    Pursuant to the Seventh Amendment to the Constitution of the United
20   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
21
           Respectfully Submitted this 3rd Day of June, 2021.
22
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
23
24                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
25
                                           Law Offices of Todd M. Friedman
26                                         Attorney for Plaintiff
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
